DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the contour surface having a shape and a location customized based on a flow pattern of the working fluid at a predetermined clock mounting location of the turbine component in the gas turbine”. This limitation is unclear since it makes it difficult to ascertain the metes and bounds of the claim language. This limitation appears to be claiming a near infinite amount of structures based on an unknown flow pattern and thus is considered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-10, 12-18 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Miranda (PGPub 2016/0363054).
Re Claim 1, as best understood, Miranda discloses a turbine component 28 for a gas turbine, the turbine component comprising: a base component 74 [formed by casting] (para. 30), the base component comprising a platform 56; and an article 80 on an upper surface of the platform, the article [being formed by additive manufacturing] and having a proximal face sized and shaped to cover at least a portion 68 of the upper surface of the platform of the turbine component and a contoured distal face opposite the proximal face, the contoured distal face having a contour surface serving as at least a portion of a hot gas path surface of the turbine component, the contour surface being arranged and disposed to provide a controlled flow of a working fluid across the contour surface, the contour surface having a shape and a location[customized based on a flow pattern of the working fluid at a predetermined clock mounting location of the turbine component in the gas turbine] (Fig. 3-5; para. 28-30).  	Furthermore, the claimed phases "formed by casting", "formed by additive manufacturing" and “a shape and a location customized based on a flow pattern of the working fluid at a predetermined clock mounting location of the turbine component in the gas turbine” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even if Miranda is silent as to the process used to form the components, Miranda' s product meets the claimed structural limitations since all claimed structure is met. Note that a shape and location customized based on a flow pattern does not imply any specific structure whatsoever, in fact it is an open-ended structure which could be any number of different possibilities since the flow pattern is completely unknown and relies on a process which cannot be construed as limiting the claim to the product formed by the specific process recited anyway.
Re Claim 2, Miranda discloses the turbine component is one of a plurality of turbine components for the gas turbine, each of the base components [being cast from a single casting] and the contoured distal face of each article [being customized based on the flow pattern of the working fluid at the predetermined clock mounting location of the turbine component in the gas turbine].  	Furthermore, the claimed phases " being cast from a single casting " and “being customized based on the flow pattern of the working fluid at the predetermined clock mounting location of the turbine component in the gas turbine” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even if Miranda is silent as to the process used to form the components, Miranda' s product meets the claimed structural limitations since all claimed structure is met.
Re Claim 3, Miranda discloses the proximal face is contoured to define a portion of at least one wall cooling feature 30 between the proximal face and the platform [such that the at least one wall cooling feature is customized based on the predetermined clock mounting location of the turbine component in the gas turbine] (Fig. 3-5).  	Furthermore, the claimed phase “is customized based on the predetermined clock mounting location of the turbine component in the gas turbine” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even if Miranda is silent as to the process used to form the components, Miranda' s product meets the claimed structural limitations since all claimed structure is met.
Re Claim 4, Miranda discloses the article comprises at least one wall cooling feature 30 selected from the group consisting of at least one cooling channel, at least one cooling hole, and at least one film cooling hole (Fig. 3-5; para. 41). 
Re Claim 5, Miranda discloses the article comprises at least one wall cooling feature selected from the group consisting of a pin bank, a simple channel, a turbulated channel, a serpentine channel, an impingement channel, and a combination thereof (Fig. 3-5; para. 41). 
Re Claim 6, Miranda discloses the article comprises near-surface channels circulating a cooling fluid near but below the hot gas path surface of the turbine component (Fig. 3-5; para. 41). 
Re Claim 7, Miranda discloses the contour surface is further [customized based on a hot gas flow determined empirically at the predetermined clock mounting location] (Fig. 3-5; para. 41-42: “contoured into any suitable geometry to conform to the shape of hot gas component 28”). 	 Furthermore, the claimed phase “customized based on a hot gas flow determined empirically at the predetermined clock mounting location” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even if Miranda is silent as to the process used to form the components, Miranda' s product meets the claimed structural limitations since all claimed structure is met.
Re Claim 8, Miranda discloses the contour surface is further [customized based on a hot gas flow determined by modelling at the predetermined clock mounting location] (Fig. 3-5; para. 41-42: “contoured into any suitable geometry to conform to the shape of hot gas component 28”). 	 Furthermore, the claimed phase “customized based on a hot gas flow determined by modelling at the predetermined clock mounting location” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even if Miranda is silent as to the process used to form the components, Miranda' s product meets the claimed structural limitations since all claimed structure is met.
Re Claim 9, Miranda discloses the article is brazed to the upper surface of the platform of the base component (para. 37, 40, 43). 
Re Claim 10, Miranda discloses the article is inserted into a recess on the upper surface of the platform of the base component (Fig. 3-5; para. 28-30). 
Re Claim 12, Miranda discloses the base component comprises an airfoil lip and a front lip to aid in positioning the article on the platform (Fig. 3). 
Re Claim 13, Miranda discloses the base component further comprises a side lip to further aid in positioning the article on the platform (Fig. 3). 
Re Claim 14, Miranda discloses the article covers the upper surface of the platform of the base component (Fig. 3-5). 
Re Claim 15, Miranda discloses the turbine component is a nozzle (Fig. 3-5). 
Re Claim 16, Miranda discloses the base component further comprises an airfoil portion 32 integrally extending from the platform (Fig. 3-5). 
Re Claim 17, Miranda discloses the article further comprises a central opening and the airfoil portion extends through the central opening (para. 28 states that braze sheet 80 can cover entire outer surface of component 28 which meets this limitation; Fig. 3-5). 
Re Claim 18, Miranda discloses the airfoil portion comprises a plurality of rows of film cooling holes (Fig. 3; para. 26-27).
Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive.
On page 7, Applicant argues that Miranda does not disclose, teach, or suggest an article or any part of an article being formed by additive manufacturing, as recited in amended independent claim 1 and further regarding “formed by casting” and “formed by additive manufacturing”, submitted herewith as evidence of the microstructure produced by metal additive manufacturing, FIG. 4(a) of Exhibit A shows that the individual layers of the metal alloy sample formed by metal additive manufacturing are visible in an optical micrograph. Such layers are not present, and hence not visible, in a cast article. Miranda does not disclose, teach, or suggest additive manufacturing, as recited in amended independent claim 1, and Applicant’s turbine component of claim 1 is therefore visually distinguishable over the structure of Miranda based on a different microstructure resulting from the method of metal three-dimensional printing. 	-In response, as explained in the rejection, forming the component by additive manufacturing is a product-by-process limitation and thus does not have patentable weight. The claim does not recite any specific structure of the component being formed and simply relies on the method to distinguish the component from the prior art. Therefore, the fact that Miranda does not utilize additive manufacturing is irrelevant. Applicant’s example of microstructure produced by metal additive manufacturing from Exhibit A is also not persuasive because this further illustrates this same point. The specific structure which is formed by such a method is not found anywhere in the claim in question and only relies on the recitation of this method being performed to overcome the prior art and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even if Miranda is silent as to the process used to form the components, Miranda's product meets the claimed structural limitations since all claimed structure is met.
On page 8, Applicant states that the claim has been amended to claim a physical feature, not a product-by-process feature where a customized shape and location are now being claimed. 	-Examiner respectfully disagrees that the amended limitation is not a product-by-process feature since it specifically relies on a process as its distinction (i.e. the customization based on a flow pattern). Further, the language is unclear as to what this limitation covers since it appears to be claiming a near infinite amount of structures based on an unknown flow pattern and thus is considered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention and thus a 112 rejection has been made as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726